DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/28/2022.  These drawings are unacceptable,  numbers in the figures are unclear/unreadable and have not been entered. 
	The reference numbers and figure numbers on pages 11 and 15-21 are unclear/unreadable, see labels along the axis of the graphs and the graph labels.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the envelopes 17b and 17c must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the specification filed 2/28/2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 in lines 15-16, “the patient” lacks antecedent basis.  In lines 16-17, the “wherein clause” is indefinite because it requires the measured value of strength to be stored and displayed, however no structure is provided to store or display the measured value of strength.  Further, line 15 sets forth “a device for at least one of light therapy, oxygen therapy and strength measurement”.  In the broadest reasonable interpretation of that claim language does not require a strength measurement device, only one of, a light therapy device or an oxygen therapy device.  Therefore the BRI does not require the structure to measure strength  and the would be not measured value of strength to store or display.  Appropriate correction is required.
Claim 21 - “the entire period” line 4 lacks antecedent basis.
Claim 23 - “for example” lines 1-2, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 25 - “the x and y directions” lack antecedent basis.
Claim 26 - the claim does not include structure required to determine the position of the applicator or indicating or displaying the position of the applicator, as such it is unclear how the position is measured , indicated or displayed.
Claim 27 - in line 3, “the patient” lacks antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) listed below is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al(2017/0106201, hereinafter Schwartz) in view of Wingeier(9,981,128).
Claim 1 - Schwarz teaches a treatment device with a magnetic field applicator as set forth in figure 1, the magnetic field applicator comprising a signal generator -8- for generating an electric coil current, see paragraph [0085], and at least one treatment coil -9- for generating a magnetic field when supplied with the coil current, the magnetic field applicator producing a signal curve for the coil currents comprised of a plurality of low frequency base pulses of the coil current with amplitudes, which are active during a defined treatment period, which are a component of a plurality of pulse packets composed of the base pulses the pulse packets having a plurality of envelopes, the envelopes, described by the amplitudes of the base pulses are likewise, wherein the envelopes of which form the amplitudes of the base pulses of the treatment device further, the plurality of pulses with associated parameters are set forth in paragraph [0079] and comprising a device for at least one of light therapy, -1-.
However Schwarz does not teach the pulse shape as claimed, rising ramp shaped which rises until approximately a midpoint of the treatment period and subsequently forms a constant curve segment corresponding to a maximum current strength, until an end of the treatment period and starting close to zero.  Schwartz does teach that the shape of the magnetic treatment may be adjusted, paragraph [0079].  
Wingeier teaches a plurality of pulse shapes as set forth in figure 2 which includes a ramped up shape, ramping up to about the midpoint and then maintaining a constant amplitude, as set forth in figure 2E.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use an up ramping shape as set forth in Wingeier in place of the shape set forth in Schwartz as a selection from among known wave shapes as a selection of the adjustments as set forth in Schwarz.
Such a combination would produce in Schwarz a pulse shape(packet) having a rising shape to about the midpoint and then a constant shape as set forth in figure 2E and have a high expectation of success because Schwarz indicates other wave shapes may be used and Wingeier teaches the rising/constant waveshape.

Claim 2 - paragraph [0079] of Schwarz teaches a plurality of pulse packets and as combined with the pulse shape of Wingeier as set forth with respect to claim 1 above have a ramp up/constant shape.
Claim 3 -  the envelope  has a shape of a rising ramp and constant duration as set forth in the combination above.
Claim 4 - as set forth in claim 1 above the wave shape can be varied, paragraph [0079].  However Schwarz does not teach the rectangular  pulse shape as claimed, rising ramp shaped which rises until approximately a midpoint of the treatment period and subsequently forms a constant curve segment corresponding to a maximum current strength, until an end of the treatment period and starting close to zero.  Schwartz does teach that the shape of the magnetic treatment may be adjusted, paragraph [0079].  
Wingeier teaches a plurality of pulse shapes as set forth in figure 2 which includes a rectangular shape, as set forth in figure 2C and 2D.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a rectangular shape as set forth in Wingeier in place of the shape set forth in Schwartz as a selection from among known wave shapes as a selection of the adjustments as set forth in Schwarz.
Such a combination would produce in Schwarz a pulse shape(packet) having a rectangular shape as set forth in figure 2C and 2D and have a high expectation of success because Schwarz indicates other wave shapes may be used and Wingeier teaches the rising/constant waveshape. 
Claim 5 - in paragraph [0079], Schwarz teaches a frequency of 1 Hz.
Claim 19 - in paragraph [0079], Schwarz teaches a frequency of 1 Hz.
Claim 20 - in paragraph [0079], Schwarz teaches a frequency of 1 Hz.
Claim 21 - the frequencies can be varying, see paragraph [0079] line 6 and includes at least 1 Hz.
Claim 22 - Schwarz teaches the pulse periods of 100-600µs at a frequency of 1 Hz.
Claim 23 - the active period in Schwarz is preferably 250-350µs.
Claim 24 - see paragraph [0081] of Schwarz, the magnetic stimulation device includes a core.
Claim 25 - the magnetic field emitted from the plane, from element -9- of the treatment device has a spatial volume and fills a plateau surface in the x and y directions, based on the surface of the treatment device, of the plane with at least a portion of the spatial field having a homogenous magnetic flux density, at the center of the coil.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schwarz and Wingeier(9,981,128) as applied to claim 1 above, and further in view of Jordan(2014/0330067).
The combination teaches a device as claimed, see claim 1 above, but does not teach a personalized chip card for controlling the treatment device.
Jordan teaches a magnetic stimulation device having a chip card for controlling the device for each patient, paragraphs [0035]-[0037].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the combination with a control unit including chip cards to gain the advantage of allowing treatment to be controlled automatically for each individual patient based on the information stored on the chip card as taught by Jordan.
Such a combination would produce a predictable result of the combination including a control unit and chip card as taught by Jordan and have a high expectation of success because specific control using chip cards is old and well known in the medical arts.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the magnetic field applicator is located in a backrest, seat or footrest, such that it can be displaced and wherein the position is indicated as claimed in claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791